Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 this office action is in response to the communication filed on 7/22/20
Original claims 1-20 are pending.
 claims 15-20 are allowed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Patent Application Publication 2020/0175370[hereinafter Zhang] in view of Zhang et al. U.S. Patent Application Publication 2020/0175422[Zhang II].

as per claims  1, and 8 Zhang discloses a computer-implemented method, comprising: (decentralized distributed deep learning )
performing training for a machine learning model in coordination with a local plurality of homogenous learners (see par. 0023, 0071, distributed learners )on a deep learning training compute node(node 1, fig, 6) , and in coordination with a super plurality of super learners on a corresponding plurality of deep learning training compute nodes(see par. 0099-0100, fast learners ); and
 exchanging communications with the super plurality of super learners in accordance wherein the communications are associated with the batch of deep learning training(see par. 0023, 0076, 0099).
Zhang does not disclose  an asynchronous decentralized parallel stochastic gradient descent (ADPSGD) protocol.
Zhang II discloses an asynchronous decentralized parallel stochastic gradient descent (ADPSGD) protocol(see par. 0052, 0100). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed to incorporate the teachings of Wang into the system of Zhang   to enable computationally inexpensive calculation of concatenated compressed gradient weights of such a distributed machine learning model (e.g., an ASGD).

as per claim 2, and 9 Zhang discloses the method of claim 1, wherein a local communication bandwidth between the local plurality of homogenous learners is greater than a super communication bandwidth between the super plurality of super learners(see par . 0028). 

as per claim 3, and 10 Zhang discloses the method of claim 1, wherein the local plurality of homogenous learners performs a local plurality of batches of deep learning training, and wherein the communications are associated with the local plurality of batches of deep learning training(see par. 0017-0018, distributed training of one or more machine learning models may be performed by generating a list of neighbor nodes for each node in a plurality of nodes .

 as per claim 5, and 12 Zhang II discloses he method of claim 1, further comprising performing a compression algorithm on the communications(see par. 0039).

 as per claims 6, and 13 Zhang II discloses the method of claim 1, further comprising the local plurality of homogenous learners performing intra-server communication after randomly selected batches of the deep learning training(see par. 0104-0105).

as per claim 7,  and 14 Zhang II discloses the method of claim 6, wherein the intra-server communication is performed according to a synchronous stochastic gradient descent protocol. (see par. 0052, 0100).




 Claims 4, and 11 are  rejected under 35 U.S.C. 103 as being unpatentable over Zhang  and Zhang II and further in view of Moloney et al. U.S. Patent Application Publication No. 2021/0287080[hereafter Moloney].
As per claim Zhang discloses substantial features of the claimed as discusses with respect to claim 1, 
Zhang does not explicitly converging for the machine learning model based on the batch learning training and the communications.
 Wang discloses converging for the machine learning model based on the batch learning training and the communications(see par. 0018, 0025). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed to incorporate the teachings of Wang into the system of Zhang and Zhang II in order to provide an adaptive asynchronous federated learning so that provides so that the local devices 102 can update their own local deep learning models using the aggregated weights.


 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452